                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION

WEI-PING ZENG,

              Plaintiff,

v.                                                      Case No.: 3:17-cv-03008


MARSHALL UNIVERSITY, et al.,

              Defendants.


        MEMORANDUM OPINION AND ORDER SEALING EXHIBITS

       Pending before the Court is Plaintiff’s Motion to Seal Documents, (ECF No. 353).

The exhibits referenced by Plaintiff contain protected health information and are entitled

to a higher level of confidentiality than most documents. Accordingly, for good cause

shown, the Court GRANTS the motion and ORDERS the Clerk of Court to seal the

medical and dental records filed with the Clerk as confidential exhibits in Plaintiff’s

Motion for Summary Judgment and Memorandum in Support. While these records may

later require unsealing, at this stage of the proceedings, their confidentiality should be

protected.

       The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents
and for rejecting alternatives. Id. at 302. In this case, the exhibits shall be sealed and shall

be designated as sealed on the Court’s docket. The Court deems this sufficient notice to

interested members of the public. The Court has considered less drastic alternatives to

sealing the exhibits, but in view of the highly confidential and private nature of the

information, and the format on which the information is provided, no such alternatives

are feasible at this time. Moreover, the public’s right to be informed is outweighed by the

right of an individual to keep his medical information protected, unless disclosure is

necessary to explain the findings and rulings of the Court. At this time, the need for

disclosure of all or part of the records is unknown. Accordingly, the Court finds that

sealing the exhibits at this time does not unduly prejudice the public’s right to access court

documents.

       The Clerk is instructed to provide a copy of this Order to all counsel of record and

to any unrepresented party.

                                            ENTERED: January 21, 2020
